Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pitch horn" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note, “a pitch horn” is recited in claim 5, but claim 7 depends from claim 6/3/1.  

Claim 9 depends from indefinite claim 8 and fails to cure the deficiency thereof, and is accordingly likewise indefinite.
Claim 10 recites the limitation "the pitch horn" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note, “a pitch horn” is recited in claim 5, but claim 10 depends from claim 9/8/6/3/1.  
Claim 20 recites the limitation "the blade grip" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. Note, “a blade grip” is recited in claim 17, but claim 20 depends from claim 15.  

Claims 9-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “a pitch bearing.”  Claims 9 and 20 further require the singular pitch bearing to be an inboard and outboard pitch bearing.  Thus it is unclear if the pitch bearing of claims 1 and 15 encompass more than one bearing.  The examiner recommends changing “a pitch bearing” to “At least one pitch bearing” in claims 1 and 15, and further changing “the pitch bearing” in claims 9 and 20 to “the at least one pitch bearing” to resolve the issue.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,306,836 (Mayerjak hereinafter).
For claim 1, Mayerjak teaches a hub assembly for a rotary wing aircraft (see Abstract) having a rotor shaft 12 which rotated about a rotational axis 14, the hub assembly comprising: a hub extender arm 18, 46 coupled to the rotor shaft 12 (see fasteners 42, 44); a pitch bearing 20 that is disposed within and connected to the hub extender arm (see FIG. 1-2); a rotor blade assembly 19 having an inboard section disposed within the hub extender arm and connected to the pitch bearing (see FIG. 1-2); wherein the hub extender arm has an inboard cross-sectional area when coupled to the rotor shaft 12 that is greater than an outboard cross-sectional area where coupled to the pitch bearing 20 (note the hub extender arm changes from a cylindrical geometry on the radially outer end to an annular hub immediately adjacent the rotating shaft).
For claim 14, Mayerjak is a rigid rotor system (i.e. no flexbeam).
For claim 15, the helicopter of Mayerjak is conventional and therefore inherently includes the nominal component of a gearbox for transferring power from the turbine engine to the rotor shaft.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerjak as applied to claim 15 above, and further in view of United States Patent No. 8,876,057 B2 (Alber et al. hereinafter).
Mayerjak fails to show both an upper and lower hub assembly each having respective hub extender arms.
Alber et al. show a modern-era rotorcraft having coaxial rotors for the purpose of increasing the efficiency of the aircraft.
.

Allowable Subject Matter
Claims 2-6, 11-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 2 and 16, the rotor blade assembly of Mayerjak appears to be a shaft 19 and therefore does not have an outboard end at the outboard end of the hub extender with a cross sectional area greater than an inboard cross sectional area at an inboard end of the blade extender arm.  This limitation does not lend itself to an obvious modification since it would require further extension of the shaft 19 radially inward past the bearing 20 and further having a smaller cross section.  
For claims 3-13, 16-18 and 20, no blade grip is disclosed coupled to the rotor blade of Mayerjak and the blade grip disposed within the hub extender arm.  As explain above, the blade assembly is a blade shaft 19 that is mounted in a bearing 20 and there is no apparent reason to add a blade grip since the blade is already mounted within a bearing 20.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3799